Citation Nr: 1102152	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right and left knee 
disorder.  

2.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1999 to July 1999, from 
July 2003 to May 2004, and from September 2005 to September 2007.  
He also has service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Wichita, Kansas, which awarded service connection for PTSD, 
assigning an initial 30 percent disability rating, and which 
denied service connection for a right and left knee disorder.  
The Veteran expressed disagreement with the assigned initial 
disability rating for the PTSD and with the denial of service 
connection for a right and left knee disorder, and perfected a 
substantive appeal. 

In October 2010, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans Law 
Judge presided while at the RO.  A transcript of the hearing has 
been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As such, 
the issues before the Board are as set forth above.

The issues of service connection for a right and left knee 
disorder and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD has for the entire period of 
initial rating claim manifested occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2008, February 2009, and July 
2010, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for an increased disability rating for PTSD 
arises from his disagreement with the initial rating following 
the grant of service connection.  Courts have held that, once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the notice 
provided to the Veteran is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available VA 
and private treatment records have been secured.  The Veteran has 
been medically evaluated in conjunction with his claim.  He was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Acting Veterans Law Judge.  Thus, 
the duties to notify and assist have been met.

Increased Disability Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the 
initial assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran is rated at 30 percent for his service-connected PTSD 
pursuant to the criteria set forth in Diagnostic Code 9411.  A 30 
percent disability rating is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. 38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

The Veteran's original claim for service connection for PTSD was 
granted by the RO in September 2008, at which time an initial 30 
percent disability rating was assigned effective as of the date 
of claim.

The Veteran's available service treatment records were negative 
for complaints, treatment or diagnosis of symptoms associated 
with PTSD.  A post deployment health assessment dated in July 
2007 shows that the Veteran denied seeing wounded, killed or 
dead; engaging in direct combat where he discharged his weapon, 
or feeling that he was in great danger of being killed.

A private outpatient treatment record dated in March 2008 shows 
that the Veteran was diagnosed with PTSD and depression and 
received individual therapy.

VA outpatient treatment records dated from December 2007 to 
September 2008 show that the Veteran participated in individual 
therapy, couples therapy, group therapy, and received medication 
for mental health issues.

A VA PTSD examination report dated in July 2008 shows that the 
Veteran reported symptoms to include irritability, anger, 
frustration, problems making decisions, loss of motivation, 
nightmares, fighting in his sleep, increased startle reaction, 
depression, and short term memory loss.  He reported working work 
full time as a warehouse supervisor.  He was married for two and 
a half years and reported that his spouse was understanding and 
supportive.  His social activities included attending church 
services.  He reported a loss of interest in previous leisure 
activities of target shooting and fishing.  He presented for 
examination on time and with good grooming.  He was cooperative 
and forthright, but made infrequent eye contact.  He displayed 
concentration difficulties in needing to be redirected during 
conversation.  He denied suicidal or homicidal ideas, thoughts, 
plans or intentions.  He reported instances of short term memory 
loss, but long term memory was judged to be within normal limits.  
He denied ritualistic behavior.  Speech was clear and 
understandable.  He reported panic attacks triggered by elements 
such as thunderstorms or being stuck in traffic due to road 
construction.  Depressive symptoms include low mood, decreased 
appetite, disrupted sleep, feelings of agitation, low energy, and 
feelings of guilt and worthlessness.  The diagnosis was PTSD and 
major depressive disorder.  A GAF of 52 was assigned.  The 
examiner added that both conditions were caused by the Veteran's 
military traumas and could not be separated in describing 
functional impact.  The Veteran was said to be struggling at 
work, with difficulty concentrating, resulting in the need to 
redo much of his work.  He also was said to have frequent 
difficulty and strain in his relationships at home and has lost 
interest in almost all previously enjoyable activities.  He would 
now avoid people where he was once a very sociable and popular 
person.  The examiner concluded that, overall, he was struggling 
in most every area of his life as a direct result of his PTSD.  
The prognosis was judged to be generally poor due to the high 
severity of symptoms and the relatively early stage the Veteran 
was in seeking treatment.

In July 2009, the Veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He reported 
attending therapy once a week.  He also reported that he had 
previously worked as shift warehouse supervisor, but that his job 
had become very stressful and he resigned as he had been 
counseled for being rude to employees.  The Veteran's spouse 
testified as to the Veteran's symptoms and how he was prior to 
and following service.  It was indicated that he no longer liked 
to be around others and had very few friends.

A VA PTSD examination report dated in November 2009 shows that 
the Veteran reported chronic pain from various musculoskeletal 
disorders.  He added that he would have headaches and experience 
gastro-intestinal symptoms and a loss of bowel control when 
feeling anxious or emotional.  He described having loss interest 
in activities that he previously enjoyed.  He endorsed multiple 
symptoms of depression and passive suicidal thoughts.  He 
expressed feelings of failure in having an inability to do things 
for himself.  He described chronic irritability, sleep 
disturbance, nightmares, difficulty with concentration, short 
temper, anger, isolation, and strained family relations.  He was 
no longer employed.  Physical examination revealed restless 
psychomotor activity; slow or soft whispered speech; cooperative 
attitude; constricted affect; suicidal and homicidal ideation; 
sleep impairment; impulsive behavior; episodes of violence; 
mildly impaired recent memory; hypervigilance; and some obsessive 
or ritualistic behaviors, though they did not meet the criteria 
for obsessive compulsive disorder.  His attitude was cooperative; 
his attention was intact; thought process was unremarkable; there 
were no delusions or hallucinations; and he understood the 
outcome of his behavior.  The diagnosis was PTSD and major 
depressive disorder.  A GAF of 53 was assigned, with his GAF over 
the course of the preceding years ranging from 45 to 50 due to 
serious distress and dysfunction.  The examiner added that he 
Veteran was not totally occupationally and socially impaired.

During his October 2010 hearing, the Veteran and his spouse 
reiterated that the Veteran was no longer working and was unable 
to engage in employment as a result of his PTSD.  They described 
that the Veteran was generally isolated and avoided activity 
outside of his own household.  His memory was said to have 
greatly deteriorated.  He was said to have regular suicidal 
ideations for which he would call a suicide hotline.  He was said 
to exhibit increased anger and would lose his temper more 
frequently.  His spouse added that he would no longer take care 
of his personal hygiene needs without being reminded or directed 
by her.

Having carefully considered the competent evidence of record, the 
Board finds that the Veteran's overall disability picture more 
nearly approximates the criteria for a 70 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.21.  The evidence supports a 
finding that the Veteran's service-connected PTSD has for the 
entire period of initial rating claim manifested symptomatology 
that more nearly approximates occupational and social impairment 
with deficiencies in most areas, as required for a 70 percent 
disability rating under Diagnostic Code 9411.

The evidence of record shows that the Veteran experiences 
significant social impairment due to depression, social 
isolation, nightmares, anxiety, chronic sleep problems, and 
suicidal ideations.  The evidence of record shows that the 
Veteran is no longer able to work.  He avoids contact with 
others, has difficulty with anxiety, anger management, 
depression, short term memory, ritualistic and obsessive 
behavior, and has reported regular suicidal ideations.  Although 
the VA outpatient treatment records cited above have on occasion 
assigned GAF scored as high as 65, suggesting some mild symptoms, 
the VA examination reports have assigned GAF scores of 52 and 53 
on examination, with his GAF over the course of the preceding 
years ranging from 45 to 50.  This is indicative of serious 
symptoms and serious impairment in social and occupational 
functioning.  Moreover, the examiner in July 2008 established 
that the Veteran's prognosis was generally poor due to the high 
severity of symptoms and the relatively early stage in which he 
had been seeking treatment.  Although he does not exhibit all of 
the symptomatology consistent with a 70 percent disability 
rating, the Board finds that overall the Veteran's disability 
picture more nearly approximates that which allows for a 70 
percent disability rating.

The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 70 percent may be assigned under 
the rating criteria.  After a review of the evidence of record, 
the Board concludes that the Veteran's PTSD is not productive of 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name. As such, the medical 
evidence contains no support for the assignment of a 100 percent 
disability rating.

Additionally, the Board has considered the statements of the 
Veteran and his spouse as to the extent of his current PTSD.  
They are certainly competent to report that his symptoms are 
worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular disability rating, 
VA must consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran or his spouse argue or suggest that the clinical data 
supports a certain disability rating or that the rating criteria 
should not be employed, they are not competent to make such an 
assertion.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119. However, there 
appears to be no identifiable period of time since the effective 
date of service connection, during which the PTSD symptomatology 
warranted a staged rating. 

Finally, the Board finds that the Veteran's PTSD does not warrant 
referral for extra-schedular consideration.  In exceptional cases 
where schedular ratings are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's PTSD is adequately contemplated by 
the applicable diagnostic criteria.  The criteria provide for a 
higher rating, but as has been thoroughly discussed above, the 
rating assigned herein is appropriate.  In this regard, as a 
result of this decision, the PTSD has been awarded an increased 
disability rating of 70 percent.  In view of the adequacy of the 
disability rating assigned under the applicable diagnostic 
criteria, consideration of the second step under Thun is not for 
application in this case.  Accordingly, the claim will not be 
referred for extra-schedular consideration. 


ORDER

An initial 70 percent disability rating for PTSD is granted, 
subject to the law and regulations governing the award of 
benefits.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of service connection for a right and left knee disorder and 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A (a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (c), (d) 
(2010).

As to the issue of service connection for a right and left knee 
disorder, initially, the Board notes that a large amount of the 
Veteran's service treatment records are unavailable.  The Board 
recognizes that in such cases there is a heightened obligation to 
assist the Veteran in the development of the case, a heightened 
obligation to explain findings and conclusions, and a heightened 
duty to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 19 
Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005).  

	The available service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to either knee or any 
symptoms reasonably attributed thereto.  At the time of discharge 
from his last period of active service, clinical evaluation of 
the Veteran's lower extremities was normal.  However, following 
his separation from service in September 2007, VA outpatient 
treatment records dated from January 2008 show that the Veteran 
began reporting experiencing  symptoms associated a chronic right 
and left knee disorder.
	
	A VA examination report dated in July 2008 shows that the Veteran 
was diagnosed with a bilateral knee strain.  It was noted that 
the Veteran reported that he developed weakness of the knees 
during his most recent deployment, and that the knee symptoms had 
occurred during active service.  The VA examiner, however, did 
not provide an opinion as to the etiology of the currently 
diagnosed disorder.  In this regard, the Board finds the July 
2008 VA examination report to be inadequate to the extent that 
the examiner failed to provide an opinion as to the etiology of 
the asserted disorder, to include in consideration of the 
Veteran's lay statements regarding continuity since service.  As 
such, the Veteran should be afforded a new VA examination to 
address this issue.  The Board notes that during his October 2010 
hearing, the Veteran reiterated that his right and left knee 
symptoms began during service, and that he had been told by a 
physician that his symptoms were secondary to his service-
connected plantar warts.

As to the issue of entitlement to a TDIU, although the Veteran 
submitted a prior claim for a TDIU, the Board notes that in Rice, 
22 Vet. App. at 447, the Court held that a claim for TDIU is part 
of an increased disability rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  During his October 2010 hearing, the Veteran and his 
spouse indicated that he was no longer able to engage in 
substantially gainful employment.  The Veteran's most recent VA 
examination addressing the severity of his PTSD was in November 
2009, during which it was indicated that the Veteran did not 
exhibit total occupational impairment.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As it remains 
unclear whether he is gainfully employed, or is unemployable 
given his service-connected disorders, the Board finds that 
further development is necessary prior to adjudicating the claim.  
Given the evidence of record demonstrating that the Veteran may 
be currently unemployable, a VA examination and opinion should be 
provided to determine whether his service-connected disabilities, 
alone or in aggregate, render him unable to secure or follow a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall obtain the Veteran's 
treatment records from the VA Medical Center 
in Wichita, Kansas, since September 2009.  If 
the Veteran has undergone any private 
treatment for his PTSD since September 2009, 
the RO should also attempt to acquire these 
records after obtaining the Veteran's 
permission to do so.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the etiology of his asserted right and left 
knee disorder.  A complete history of the 
claimed disorder should be obtained from the 
Veteran.  The claims file and a copy of this 
Remand must be made available and reviewed by 
the examiner.  All tests deemed necessary by 
the examiner should be performed and all 
clinical findings should be reported in 
detail.

The examiner must consider the competent 
statements of the Veteran and other lay 
statements of record as to the continuity of 
right and left knee symptomatology since 
service.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to whether 
it is at least as likely as not (at least a 
50 percent likelihood) that any current right 
and left knee disorder found on examination 
is related to the Veteran's period of active 
service, or to any incident therein.  

The examiner must also opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right and left knee disorder found on 
examination  was either (a) caused by or (b) 
is aggravated by a service-connected 
disability (specifically, plantar warts).

In doing so, the examiner should acknowledge 
the Veteran's competent report as to his 
current symptoms and of a continuity of 
symptomatology.  A complete rationale for all 
opinions must be provided, citing the 
objective medical findings leading to the 
examiner's conclusion.
3.  The RO/AMC shall provide the Veteran with 
an appropriate VA examination to determine 
the effects of his service-connected 
disabilities on his ability to maintain 
employment consistent with his education and 
occupational experience.  The claims file and 
a copy of this Remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary special 
studies or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.

Based on a review of the case and the claims 
file, the examiner must provide an opinion as 
to whether the Veteran's service-connected 
disabilities alone preclude him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience.

All opinions provided must include an 
explanation of the bases for the opinion.  If 
the requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


